UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6472



DAVID ELLISON,

                                              Petitioner - Appellant,

          versus


WILLIAM D. CATOE; CHARLES M. CONDON,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry M. Herlong, Jr., District Judge.
(CA-99-4222-4-20BF)


Submitted:   August 9, 2001                 Decided:   August 15, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Ellison, Appellant Pro Se. William Edgar Salter, III, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Ellison seeks to appeal the district court’s orders

accepting the magistrate judge’s report and recommendation and

denying his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition

and denying reconsideration of that order.   We   dismiss the appeal

for lack of jurisdiction because Ellison’s notice of appeal was not

timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).   This appeal period is manda-

tory and jurisdictional.     Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

     The district court’s order denying Ellison’s § 2254 petition

was entered on the docket on September 27, 2000.    Ellison filed a

motion to alter or amend the judgment not later than ten days after

entry of judgment which tolled the appeal period.   See Fed. R. App.

P. 4(a)(4)(A).   The district court order denying Ellison’s motion

to alter or amend was entered on the docket October 20, 2000.

Ellison filed a notice of appeal March 20, 2001.

     Because Ellison failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we grant


                                 2
leave to proceed in forma pauperis, deny a certificate of appeal-

ability, deny his motion to consolidate, and dismiss the appeal.*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                        DISMISSED




     *
       Ellison claims he did not receive written notification of
the district court’s order denying his motion to alter or amend
until March 10, 2001. Nonetheless, late receipt of a final order
does not excuse failure to meet the time limits in Fed. R. App. P.
4. See Hensley v. Chesapeake & Ohio Ry., 651 F.2d 226 (4th Cir.
1981); Fed. R. Civ. P. 77(d).


                                3